In this case two property owners, after demurrers having been sustained to a bill of complaint and an amended bill of complaint, filed a seconded amended bill of complaint alleging that they had acquired by prescription the easement over a certain strip of land as a road or way of egress and ingress to and from their property. It is alleged that there is no other way of ingress or egress to the houses and lots of the complainants except by or through the road or way referred to and that such road or way has been used by the public and by the owners of the adjacent property for more than twenty years last past. It is alleged that the road or way has been obstructed by the defendants and that the complainants have been damaged, and are damaged and injured in a manner and in a degree differing from the injury accruing to the general public.
Demurrer was interposed to the second amended bill of complaint. The same was sustained and the bill dismissed from which order appeal was taken.
The allegations of the second amended bill of complaint appear to meet the requirements of pleading to show the complainants are entitled to the relief, mandatory injunction, as sought in this case. See Zetrouer v. Zetrouer, 89 Fla. 253, and authorities there cited.
On authority of the opinion above referred to the order sustaining the demurrer and dismissing the second amended bill of complaint should be reversed and it is so ordered. *Page 546 
Reversed.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.